United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3667
                        ___________________________

   Monty G. Carroll, Jr., on behalf of himself and all others similarly situated;
    Lawrence D. Smith, on behalf of himself and all others similarly situated

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

                                  Rodenburg LLP

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                   ____________

                            Submitted: August 9, 2019
                             Filed: August 14, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Monty Carroll and Lawrence Smith appeal the district court’s1 dismissal of
their purported class action brought under the Fair Debt Collection Practices Act
(FDCPA). Having carefully reviewed the record and the parties’ arguments on
appeal, we conclude the court properly dismissed the complaint. See Plymouth Cty.
v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (de novo review of Fed. R.
Civ. P. 12(b) dismissal order); Duffy v. Landberg, 215 F.3d 871, 873-75 (8th Cir.
2000) (alleged FDCPA violations are evaluated through the eyes of the
unsophisticated consumer; unsophisticated consumer standard contains an objective
element of reasonableness to protect debt collectors from liability for peculiar
interpretations of collections letters). Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.
                        ______________________________




      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-